Citation Nr: 0304808	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-12 923	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a fee basis medical identification card.

2.  Entitlement to payment or reimbursement for expenses 
incurred in connection with unauthorized private medical 
services.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his private physician




ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

According to the available evidentiary record, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a decision dated in April 2002 by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs Medical Center (VAMC) in New York, New York.  The 
veteran submitted his notice of disagreement (NOD) with this 
decision in April 2002 and a statement of the case (SOC) was 
issued in May 2002.  The veteran perfected his appeal to the 
Board in August 2002.  The Department of Veterans Affairs 
(VA) Regional Office (RO) in New York, New York forwarded the 
case to the Board.  

In October 2002, the veteran testified at a Travel Board 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is associated with 
the claims file.


REMAND

Following a review of the claims file, the Board finds that a 
remand is necessary.

The Board notes, at the outset, that based upon assertions 
advanced by the veteran in his NOD and substantive appeal and 
during the Board hearing, it appears that the appeal 
encompasses two distinct, although related, issues: the 
veteran's entitlement to a fee basis identification card 
(which will, essentially, authorize him to receive private 
medical care and medications at VA's expense), and for 
payment of or reimbursement for previous expenses incurred in 
connection with unauthorized private medical services and 
medication.  It appears from the record that the MAS may have 
adjudicated the first issue, but it needs to explicitly 
adjudicate both of these issues.

The veteran contends that he has received continuous care and 
medication for the past ten years from private health care 
providers outside the VAMC, in part, because he was not 
awarded a total disability based on individual 
unemployability (TDIU) due to his service-connected post-
traumatic stress disorder (PTSD) until September 1999 
(retroactive to December 1997), the VAMC's inability to 
provide ECT procedures, and the VAMC's refusal to provide all 
the medications prescribed by his private health care 
providers.  The veteran claims that he should continue to 
receive private treatment and that he should be reimbursed 
for previous private medical expenses, including medications.

The veteran's MAS folder has not been associated with the 
claims file.  The appellate record currently before the Board 
consists of the veteran's basic claims folder, which includes 
copies of selected documents concerning the appeal prepared 
by the MAS.  However, all records necessary for a decision on 
this appeal have not been associated with the claims file.  
While a copy of the May 2002 SOC is in the claims file, 
copies of the veteran's application for a fee basis medical 
identification card, records received from the appellant's 
private physician in March 2002, the April 2002 fee basis 
examination report, and the April 2002 fee basis review 
report and decision denying the veteran's application for a 
fee basis medical identification card are not in the record.  
The Board requires copies of such records in the claims file 
to ensure that the decision on the first issue on appeal is 
based upon as complete a record as possible.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This law not only did away 
with the concept of a well-grounded claim, but also imposed 
additional duties and obligations on the VA in developing 
claims.  Required development action may include requesting 
additional information, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion), when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  

It does not appear that the MAS has complied with the notice 
and duty to assist provisions of the VCAA with respect to the 
veteran's claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  
In this regard, the Board notes that a review of the record 
indicates the appellant notified VA in his NOD that he was 
awarded Social Security Administration (SSA) disability 
benefits.  The claims file does not reflect an attempt by the 
MAS to secure a copy of the SSA's decision granting benefits 
or supporting medical records.  Moreover, the Board notes 
that, in his testimony, the veteran revealed that he had been 
treated at the Northport VAMC.  The only VA treatment records 
associated with the claims file are dated from March to May 
1998 and from August 1999 to October 2002 (the latter were 
provided by the appellant).  The record also indicates that 
the veteran has received treatment at the Long Island Jewish 
Medical Center (Hillside Hospital) and the Vet Center in 
Babylon, Long Island, New York, and from Keith Dilkowsky, 
M.D. and Dr. Gold.  Without obtaining and reviewing SSA, non-
VA and VA records, the Board cannot be sure that such records 
might not aid in the establishment of entitlement to fee 
basis medical services.  See 38 U.S.C. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992).  

On remand, the MAS should request the SSA's decision granting 
benefits, including all available supporting medical 
evidence.  The MAS should attempt to obtain any non-VA and VA 
treatment records not already associated with the record for 
the period in question and to obtain the records from the 
private hospital, Vet Center and physicians identified above 
after obtaining signed releases from the veteran.  

The veteran is claiming entitlement to payment or 
reimbursement of private medical expenses, including 
medications, in addition to his claim for a fee basis card.  
However, there is no indication of specific dates of 
treatment for which he is claiming payment or reimbursement 
or copies of treatment and medical expenses associated with 
such treatment.  Accordingly, the Board believes that 
clarification of this matter is required before appellate 
review can be completed.

The MAS also should obtain a medical opinion that addresses 
the criteria set out in 38 U.S.C.A. § 1728 (West 2002) and 38 
C.F.R. §§ 17.50, 17.52, 17.56 and 17.120 (2002).  In this 
regard, while the record reflects that the veteran's claim 
was denied on the basis that he has access to the Northport 
VA Medical Center, the SOC does not provide any reasons or 
bases as to how this determination was made.  Moreover, there 
is no indication that consideration was given to the nature 
of the veteran's service-connected PTSD and whether or not 
the Northport VA Medical Center had, or has, the ability to 
provide adequate treatment for his service-connected 
disability.  Significantly, both the veteran and his private 
physician testified that treatment by therapy and medication 
alone (offered by VA) has not been, nor it is, as beneficial 
to him as the combination of therapy, medication and ECT 
treatment (private treatment), due to the nature of his 
psychiatric disability.

The MAS should also undertake any other indicated development 
and/or notification action in accord with the VCAA before 
readjudicating the matters on appeal.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The MAS should contact the veteran 
for additional information pertaining to 
the apparent payment or reimbursement for 
expenses incurred in connection with 
private medical services and medications 
he is seeking.  He should be asked to 
provide the information necessary to 
complete such a claim including the 
specific dates of treatment received, 
nature of the disability treated and 
treatment provided as well as the name 
and address of the treatment provider and 
the amount of medical expenses incurred.

2.  The MAS should contact the veteran 
and ask him to identify all health care 
providers, who have treated him for his 
service-connected PTSD.  Then MAS should 
secure the necessary releases for medical 
treatment records for identified health 
care providers, to include the Hillside 
Hospital, the Babylon Vet Center, and 
Drs. Dilkowsky and Gold, and obtain any 
records not already associated with the 
claims file.  In addition, the MAS should 
obtain VA inpatient and outpatient 
medical records pertaining to psychiatric 
treatment for PTSD for the period from 
December 17, 1997 to the present that are 
not already associated with the claims 
file.  All records obtained should be 
added to the claims file.  The MAS should 
document its efforts in this regard in 
the claims file, as well as all responses 
received.  If the veteran's treatment 
records cannot be located, the MAS should 
so note.

3.  The MAS should also obtain and 
associate with the claims file copies of 
any written decision concerning the 
veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision.

4.  The MAS should review the entire file 
and ensure for both issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West Supp. 2002) and 38 C.F.R. § 
3.159 (Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2002)) is fully 
satisfied, to include associating the 
veteran's medical administrative services 
(MAS) folder or copies of the veteran's 
application for a fee basis medical 
identification card, records received 
from the appellant's private physician in 
March 2002, the April 2002 fee basis 
examination report, and the April 2002 
fee basis review report and decision 
denying the veteran's application for a 
fee basis medical identification card 
with the claims file.

5.  After completion of items 1, 2 and 3 
above, the MAS should arrange to have a 
physician review the record, including 
the MAS folder.  Following a review of 
the documents in the file, the physician 
should offer an opinion as to whether: 
(1) the VA Medical Center at Northport 
had, or has, the facilities to provide 
necessary care and services for the 
veteran's service-connected PTSD (to 
include ECT) or whether such services 
must be obtained from a private treatment 
provider; (2) the veteran has geographic 
access to the VA Medical Center at 
Northport.  A complete rationale for any 
opinion expressed should be in the 
report.

6.  The MAS should review the physician's 
opinion to ensure that requirements of 
the foregoing requests have been 
satisfied.  If they have not, the opinion 
should be returned for any corrective 
action.

7.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the MAS should 
readjudicate the appellant's claims for a 
fee basis card and for payment or 
reimbursement of unauthorized private 
medical expenses, as appropriate.  Full 
reasons and bases for the determinations 
rendered should be provided.  If any 
benefit sought is denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate time period in 
which to respond with written or other 
argument before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  By this 
remand, the Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until notified by the MAS.  The appellant and his attorney 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




